Citation Nr: 1705780	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for service connected post-traumatic stress disorder prior to August 29, 2008, and in excess of 70 percent thereafter.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970, and from February 1982 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2005 rating decision granted entitlement to service connection for post-traumatic stress disorder with an evaluation of 50 percent effective August 27, 2003.  The Veteran appealed the decision and, in January 2009, the RO increased the evaluation to 70 percent effective August 29, 2008.  Following a notice of disagreement, the RO issued a statement of the case in June 2011, and the Veteran filed a timely VA Form 9 in August 2011, indicating he would like a BVA hearing.  The Veteran was scheduled for a video hearing in January 2017 but, on the date of the hearing, filed a request for a continuance and did not appear.  The Veteran stated that he was waiting to be released from his contract with his previous attorney so that he could be represented by the California Department of Veterans Affairs.  Although, the Veteran did not file a timely request for a change in his hearing date, the Board finds that the Veteran's representation issue was good cause for the Veteran's failure to appear.  See 38 C.F.R. §§ 20.702(c) (1), (c)(2), (d) (2016). 

Consequently, the Board finds that it has no alternative but to remand all of the issues on appeal so that the Veteran may be provided with his requested hearing. 


Accordingly, the case is REMANDED for the following action:

Arrangements should be made to schedule the Veteran for a hearing before a Veteran's Law Judge via video conference following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


